Allow me to congratulate the President and 
his friendly country, Nicaragua, on his election to the 
presidency of the General Assembly at its sixty-third 
session. I wish him every success in his mission and 
express our satisfaction with the message of his 
introductory remarks at the opening of the general 
debate. I would also like to thank his predecessor, 
Srgjan Kerim, for successfully steering the work of the 
previous session. I extend to Secretary-General Ban 
Ki-moon our best wishes for success in the realization 
of the purposes and principles of the Charter of our 
international Organization. 
 The Middle East region is one of the most 
volatile regions of the world, and it continues to face 
mounting challenges. Daunting as those challenges 
may be, they must not deter us from moving forward 
towards the light at the end of the tunnel and from 
seeking better conditions. Syria is an essential part of 
the solutions sought by the peoples of the region, by 
virtue of its geographic location and the aspirations of 
its people.  
 For that reason, President Bashar Al-Assad took 
the initiative to convene the Damascus Quartet 
Summit, attended by President Sarkozy of France, the 
Emir of the State of Qatar, Sheikh Hamad bin Khalifa 
Al-Thani, and the Prime Minister Recep Tayyip 
Erdogan of Turkey. All of those States have a stake in 
the security and stability of the Middle East region. 
Each and every one has made constructive 
contributions, despite differing perspectives and 
positions. The four leaders probed the issue of peace 
and stability in the Middle East and stressed the need 
for consultations and coordination and joint pursuit of 
those objectives. They recognized that inaction, the 
suffering resulting from the Israeli occupation of Arab 
territories that has continued since 1967 and disregard 
for the Palestinian people’s rights have driven the 
people of the region into a state of despair. Under those 
circumstances, attaining a just and comprehensive 
peace becomes untenable and the region becomes a 
fertile ground for anger and turmoil. In the final 
analysis, that situation does not serve the best interests 
of the world or of the countries of the region. 
 By convening the Quartet Summit, Syria stressed 
that a just and comprehensive peace is its strategic 
choice and that it is striving to attain it in cooperation 
with regional and international partners who share its 
vision. The realization of peace requires all of those 
who have a direct stake in the matter, or those who 
have the power or who can influence the outcome, to 
evince the necessary political will.  
A/63/PV.13  
 
08-53122 18 
 
 Years after the will to build peace lost its priority 
status in the policies that influence the situation in the 
region, we were asked to go to Annapolis. We all went 
to Annapolis, despite the ambiguity of the undertaking. 
We wonder what Annapolis achieved. Where exactly 
do we stand? Have the Annapolis promises to establish 
a Palestinian State before the end of the current year 
been fulfilled? Has Israel stopped building settlements 
in the occupied Arab territories? 
 Despite all that, given that the withdrawal of 
Israel from our occupied Golan to the line of 4 June 
1967 and making peace are Syrian national priorities, 
and notwithstanding the circumstances to which I just 
referred, we entered into indirect negotiations with 
Israel, with commendable mediation by Turkey.  
 As President Al-Assad said, we wanted the 
negotiations to establish the grounds and pave the way 
for direct negotiations that would ultimately be 
sponsored by many international parties. Peacebuilding 
requires, however, genuine Israeli will that is capable 
of accommodating the exigencies of peacemaking. It 
also requires the American will to include peace in the 
Middle East on its list of priorities after years of 
deliberately ignoring and dodging the question, which 
has exacerbated the situation in the region. 
 Syria stresses once again its firm and consistent 
support for the Palestinian people’s rights to recover 
their occupied land and establish their independent 
State with Jerusalem as its capital. Syria underlines the 
need to restore Palestinian national unity through 
national dialogue and is working towards that end in its 
capacity as the current Chair of the Arab Summit. 
 The Iraqi situation is a matter of prime concern to 
Syria because Iraq is an Arab fraternal country and 
because, as a neighbouring country, we are affected by 
the negative and positive developments there. We have 
always stressed the need to preserve the unity of the 
people of Iraq, its territorial integrity, non-interference 
in its internal affairs and the need to preserve its 
sovereignty, independence, its Arab and Islamic 
identity, and to oppose the calls to divide it. We have 
repeatedly declared that the solution in Iraq begins 
with national reconciliation built on the principle of 
respect for the will of all Iraqis. We have reiterated the 
need for foreign troops to withdraw from Iraq in line 
with agreements reached with the Iraqi Government. 
We have always condemned all terrorist acts 
committed in Iraq, resulting in the deaths of many 
innocent civilians. We believe that the stability that 
Iraq longs for requires an Iraqi consensus to overcome 
the obstacles barring its realization. 
 It is regrettable that the abnormal circumstances 
that prevailed in Iraq as a result of the United States 
invasion in 2003 have prompted a great number of 
Iraqis to leave their country in pursuit of safety and 
security. Syria hosts many Iraqi brothers and sisters. 
Therefore, we are deeply aware of the humanitarian 
crisis that has forced Iraqis from their country and 
exacerbated the situation in their country. We hope that 
an improved security situation will permit all Iraqis to 
return to Iraq. 
 We in Syria are pleased that the situation in 
Lebanon is being resolved after the conclusion of the 
Doha Agreement, which enabled the Lebanese to elect 
a consensual President, establish a Government of 
national unity and initiate a national dialogue. Despite 
unfounded claims to the contrary, we have consistently 
supported all measures that could assist the Lebanese 
in arriving at consensual solutions built on dialogue 
and the affirmation of national unity. During the recent 
visit of the Lebanese President Michel Sleiman to 
Syria, we declared that we had jointly decided to 
establish diplomatic relations between our two 
countries with a view to maintaining and supporting 
mutual, deep and wide-ranging relations and interests 
between our two fraternal peoples. We also agreed to 
resume the work of the joint Lebanese-Syrian border 
demarcation commission in accordance with 
mechanisms and priorities to be agreed upon by the 
two parties. The two countries also agreed to entrust to 
their respective authorities the task of continuing to 
work together to control their common borders, fight 
smuggling, undertake the necessary measures to 
promote trade, create the conditions for economic 
integration and establish a common economic market. 
 Syria supports efforts aimed at guaranteeing the 
Sudan’s unity and territorial integrity and promoting 
peace and stability in that country. In that context, we 
are completely opposed to the decision of the 
Prosecutor of the International Criminal Court and call 
on the Security Council to suspend it with a view to 
creating favourable conditions for pursuing the 
initiative endorsed by the Council of Ministers of the 
League of Arab States on 9 August 2008. The initiative 
called for establishing an Arab ministerial committee 
under the chairmanship of Qatar and entrusting it with 
overseeing comprehensive peace talks between the 
 A/63/PV.13
 
19 08-53122 
 
Government of the Sudan and the armed groups in 
Darfur. The committee would sponsor those 
negotiations in cooperation and coordination with the 
international mediator of the African Union and a 
United Nations representative. It would also seek to 
improve the humanitarian situation and to promote 
development in Darfur.  
 Syria, a member of the committee, calls on all 
States concerned and on the international community to 
support the committee in its efforts to fulfil its 
mandate. In that regard, Syria welcomes the 
normalization of relations between the Sudan and Chad 
as a positive contribution to the solution of the Darfur 
question. 
 The Treaty on the Non-Proliferation of Nuclear 
Weapons (NPT) guarantees the right of all States to 
possess nuclear technologies for peaceful purposes. 
Much has been said about the Iranian nuclear issue, 
with some advocating a diplomatic solution while 
others promote the use of force. Meanwhile, Iran has 
time and again stressed that it is solely dedicated to the 
peaceful uses of nuclear power. Deep mistrust between 
Iran and its interlocutors complicates matters and 
prevents the stakeholders from reaching an 
understanding. We seek a political understanding of the 
Iranian nuclear issue. Any other option is not in the 
interests of any of the stakeholders and will only inflict 
catastrophic losses on the region and the world. 
 In that context, and in line with our principled 
position, we call for declaring the Middle East a zone 
free from all weapons of mass destruction. Similarly, 
we recall the draft resolution that Syria submitted to 
the Security Council on 29 October 2003. At the same 
time, we stress the need to compel Israel to dismantle 
the hundreds of nuclear warheads in its possession, to 
submit its nuclear facilities to the safeguards regime of 
the International Atomic Energy Agency and to accede 
to the NPT. 
 The crisis that erupted in the Caucasus region 
was an extremely ominous event. It is impossible to 
ignore its dimensions and repercussions on 
international relations. By now, we know who sowed 
its seeds and are aware of the provocative acts 
associated with it, prompting Russia to exercise the 
option it chose. We appreciate Russia’s positive 
response to the efforts of France in its capacity as 
President of the European Union to arrive at a 
settlement of the crisis that will guarantee regional 
stability and spare the world a revival of the 
international relations that prevailed in the past. 
 Much has been said about the war on terror. Years 
after waging that war, some issues still prompt us to 
ask: Is terrorism less widespread today than it was 
before? Can we claim to have prevailed over that 
extremely dangerous phenomenon? Accusing countries 
of sponsoring terrorism for ulterior political motives is 
a desperate attempt by those promoting those claims to 
justify the failure of their approach.  
 The right approach requires us to address the root 
causes of terrorism. How can we overcome terrorism if 
we continue to conflate terrorism with the right of the 
individual to live on his land, free from occupation or 
threat of war and aggression? We call upon all States to 
cooperate in the fight against terrorism. We particularly 
stress the need to avoid confusing terrorism with 
fundamental rights, because doing so gives terrorism 
an opportunity to strike. 
 Experience demonstrates that unilaterally 
dictating the world’s political agenda is wrong. The 
wars and the financial and food crises raging 
throughout the world today require us to work together 
to address that malfunction by seeking to engage all 
regional and international stakeholders through active 
diplomacy and dialogue as the means to settle 
controversial questions. 
 Closing the door to dialogue and imposing 
isolation, unilateral sanctions and diktats have never 
been successful tools in the exercise of sound 
international relations. Contrary to claims made from 
this very rostrum a couple of days ago, all attempts at 
isolation are doomed to failure. Respect for the 
principle of democracy in international relations that 
takes into account the vision and interests of all States, 
large and small, will contribute to the realization of 
security and stability in the world and help it solve the 
problems it faces.  
 The Charter of our international Organization, in 
which States of different perspectives and interests 
enjoy equal membership, has set forth formulas that 
remain valid and could be used to build a world in 
which justice reigns supreme, based on mutual 
understanding — a world free from the threat of terror 
and in which there is no place for inciting hatred 
among cultures and religions. Promoting those values, 
principles and objectives and using them as guidelines 
for our work will serve the interests of peace and 
A/63/PV.13  
 
08-53122 20 
 
stability in the world and contribute to the good of 
humanity at large. 